EXAMINER’S COMMENTS AND REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, Nisiuchi et al. discloses: in regard to claim 1, a testing system (see title), comprising: a hardware processor operatively coupled to a memory (see paragraphs 0066 & 0067), the memory storing instructions that when executed on the hardware processor generate a storage device unit, a testing unit, and a monitoring unit (see Figure 1); the storage device unit configured to interface with a first storage device of one or more multiple-actuator storage devices (see Figure 2), the first storage device comprising at least a first and a second logical unit stored therein (see Figure 2, elements 8), the testing unit comprising a first group of test operations to be performed on the first logical unit and a second group of test operations to be performed on the second logical unit (see Figure 2, elements 1), the monitoring unit configured to determine if an interruption occurs while the group of test operations are performed on the first or the second logical unit (see Figure 5, step S5).
However, Nisiuchi et al. fails to teach or suggest: in claim 1, the monitoring unit configured to determine if an interruption occurs while the group of test operations are performed on the first or the second logical unit, if the monitoring unit determines that there is an interruption, the testing unit temporarily suspends performing the respective test operations on the other logical unit, and the monitoring unit continues to monitor for interruptions, and if it is determined that a group of test operation is not currently interrupted, the testing unit proceeding to perform the respective test operations on the first and second logical units.
Claims 10 & 17 have similar distinguishing limitations as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon (see attached PTO-892 form) is considered pertinent to applicant's disclosure.
Tanaka et al. (US 6,332,203) discloses a testing apparatus wherein the function of a command "STANDBY immediate" stops rotation of a motor immediately after the command is received, and the function of a command "STANDBY", stops rotation of the motor unless any access command is issued to the HDD in a determined period of time after the command is received; and when these instructions are given, the motor is stopped temporally and the HDD suspends operation, but, when the tests in the HDD or other tests are resumed, the motor automatically starts operating.
Escobar et al. (US 2005/0071117) discloses a computer system including an HDD wherein if the temperature of the HDD is too high, then the HDD test program is suspended and the HDD allowed to continue in IDLE mode until it cools down enough to resume the HDD test.
Mizushima (US 2008/0126678) discloses a semiconductor memory system testing method wherein a test is started for memory blocks in each memory chip when there is no access form a host; the test is interrupted when there is access from the host; and when the access from the host is completed, the test is resumed, therefore, the test can be intermittently carried out.
Postage et al. (US 2009/0083580) discloses a technique for background testing a hard disk drive wherein the technique includes receiving an interrupt test indication that indicates that the background testing of the HDD is to be interrupted and discontinuing, at a current test location, the background testing of the HDD in response to the interrupt test indication.
Minamiura (US 2016/0195863) discloses a control device wherein after a suspend instruction unit has completed the test operation suspend processing for another node, in response to the test operation suspend instruction, the resume instruction unit issues a test operation resume instruction to the other node.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Vincent Agustin whose telephone number is (571) 272-7567.  The examiner can normally be reached on Monday - Thursday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. Examiner advises that interviews typically last less than one hour, and are unlikely to result with any determination or decision regarding patentability, favorable or otherwise. Any proposed amendment to the claims, in an attempt to overcome a rejection, would require: (a) closer, more in-depth review of the applied reference(s); and/or (b) further and more extensive search by the Examiner, both of which could only be performed upon Applicant’s filing of a written response. For the same reasons, any arguments against the Examiner’s rejections (with or without proposed amendments), while to be fully considered, are unlikely to change the disposition of the claims within the limited amount of time allotted for interviews, and would be best presented by the Applicant in a written response.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Peter Vincent Agustin/
Primary Examiner, Art Unit 2688